Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivas et al (US 6,795,020 B2), hereinafter Sreenvas, in view of Palevsky et al (US 2014/0145891 A1), hereinafter Palevsky.

Sreenivas does not explicitly teach the feeding configuration comprising a ground plane comprising a first slot associated with the first radiating element and a second slot associated with the second radiating element; a first feed probe associated with the first radiating element; and a second feed probe associated with the second radiating element.
Palevsky (Figures 3A and 4A) teaches a patch antenna array comprising plurality of first radiating elements 43a and a second plurality of radiating elements 43b, wherein each antenna element having a ground plane comprising a slot and a feed probe 22/24 associated therewith.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dual band antenna of Sreenivas with the feeding configuration comprising a ground plane comprising a first slot associated with the first radiating element and a second slot associated with the second radiating element; a first feed probe associated with the first radiating element; and a second feed probe associated with the second radiating element, as taught by Palevsky, doing so would provide an alternative highly efficient feeding configuration which eliminate soldering and greatly reduce the complexity of constructing a large antenna arrays.


Regarding claim 3, as applied to claim 1, Palevsky (Figure 4A) teaches that a shape of the slots is one of plus-shaped or cross-shaped.  It would have been obvious to one having ordinary skill in the art to configure the shape of the second slot to be based at least in part on the first and second frequency bands.
Regarding claim 4, as applied to claim 1, Sreenivas (col 3, lines 30-49) teaches that the spacing between wherein the adjacent radiating elements of each of the first and second frequency bands are selected.  It would have been an obvious matter of design choice to select the first predetermined angle and the second predetermined angle such that at least a λ/2 spacing is maintained between the adjacent radiating elements of each of the first and second frequency bands for optimum antenna performance.
Regarding claim 5, as applied to claim 1, Sreenivas (col 3, lines 30-49) teaches that the spacing between wherein the adjacent radiating elements of each of the first and second frequency bands are selected.  It would have been an obvious matter of design choice to select the first predetermined angle and the second predetermined angle based at least in part on distance between the first radiating element and the second radiating element.
Regarding claim 6, as applied to claim 1, it would have been an obvious matter of design choice to select the first predetermined angle and the second predetermined angle based at least in part on a shape of a substrate of the dual band antenna.
Regarding claim 7, as applied to claim 1, Sreenivas (col 3, lines 30-49) teaches that the spacing between wherein the adjacent radiating elements of each of the first and second 
Regarding claim 8, as applied to claim 1, Palevsky (Figure 3A) teaches that each of the radiating elements is separated from the feed probes 22/24 by a ground plane.
Regarding claim 9, as applied to claim 8, Palevsky (Figure 3A) teaches that each of the coupling between the radiating elements and the feed probes 22/24 is made through a slot 5 in the ground plane.
Regarding claim 10, as applied to claim 1, Palevsky (Figure 3A) teaches that energy is provided from the feed probes 22/24 to the radiating elements using the first slots.
Regarding claim 11, as applied to claim 1, Palevsky (Figure 3A) teaches that each of the first feed probes 22/24 aligns with the slots 5.
Regarding claim 12, Sreenivas (Figure 1A, col 5 lines 30-53) teaches a dual band antenna comprising a first array of radiating elements 104 operating in a first frequency band and a second array of radiating elements 108 operating in a second frequency band, wherein each radiating element of the first array of radiating elements is spaced based at least in part on the first frequency band and each radiating element of the second array of radiating elements is spaced based at least in part on the second frequency band (col 3, lines 30-49), and a feed network 140.

Palevsky (Figures 3A and 4A) teaches a patch antenna array comprising plurality of first radiating elements 43a and a second plurality of radiating elements 43b, wherein each antenna element having a ground plane comprising a slot and a feed probe 22/24 associated therewith.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dual band antenna of Sreenivas with the feeding configuration comprising a ground plane comprising a first slot associated with the first radiating element and a second slot associated with the second radiating element; a first feed probe associated with the first radiating element; and a second feed probe associated with the second radiating element, as taught by Palevsky, doing so would provide an alternative highly 
Regarding claim 13, as applied to claim 12, Sreenivas (Figure 1A) teaches that the first array of radiating elements 104 is interleaved with the second array of radiating elements 108.
Regarding claim 14, as applied to claim 12, Sreenivas (col 3, lines 30-49) teaches that each radiating element of the first array of radiating elements maintains a first center-to-center distance from an adjacent radiating element of the first array of radiating elements based at least in part on a highest frequency of the first frequency band; and each radiating element of the second array of radiating elements maintains a second center-to-center distance from an adjacent radiating element of the second array of radiating elements based at least in part on a highest frequency of the second frequency band.
Regarding claim 15, as applied to claim 12, Palevsky (Figure 3A) teaches that each slot of the first set of slots is oriented based at least in part on spacing around each radiating element of the first radiating element array; and each slot of the second set of slots is oriented based at least in part on spacing around each radiating element of the second radiating element array.
Regarding claim 18, Sreenivas (Figure 1A) teaches a system comprising an antenna comprises a plurality of radiating elements 104 and 108, each radiating element of the plurality of radiating elements operating in a corresponding frequency band (col 5 lines 30-53) and a feed network 140 for providing energy to the plurality of radiating elements.
Sreenivas does not explicitly teach a feed configuration comprising a ground plane comprising a plurality of slots, each slot of the plurality of slots associated with a corresponding radiating element of the plurality of radiating elements; and a plurality of feed probes, each 
Palevsky (Figures 3A and 4A) teaches a patch antenna array comprising plurality of first radiating elements 43a and a second plurality of radiating elements 43b, wherein each antenna element having a ground plane comprising a slot and a feed probe 22/24 associated therewith.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dual band antenna of Sreenivas with the feeding configuration comprising a ground plane comprising a plurality of slots, each slot of the plurality of slots associated with a corresponding radiating element of the plurality of radiating elements; and a plurality of feed probes, each feed probe of the plurality of feed probes associated with a corresponding radiating element of the plurality of radiating elements, as taught by Palevsky, doing so would provide an alternative highly efficient feeding configuration which eliminate soldering and greatly reduce the complexity of constructing a large antenna arrays.
Regarding claim 19, as applied to claim 18, Sreenivas (Figure 1A) teaches that each radiating element of the plurality of radiating elements has no truncations and no perforations.
Regarding claim 20, as applied to claim 18, Palevsky (Figure 3A) teaches that each feed probe of the plurality of feed probes is a transmission line.
3.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivas in view of Palevsky, and further in view of JP 2006-522550 A, hereinafter JP550.
Regarding claim 16, Sreenivas/Palevsky teaches the claimed invention, as applied to claim 12, except explicitly mention that each radiating element of the first array of radiating 
JP550 (Figure 1) teaches an antenna arrangement comprising an antenna element including a corresponding first top patch 145 and a corresponding first bottom patch 135.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna radiating element of Sreenivas/Palevsky with a corresponding second top patch and a corresponding second bottom patch, as taught by JP550, doing so would increase the efficiency of the antenna.
Regarding claim 17, as applied to claim 16, JP550 (Figure 1) teaches an antenna having one or more feed probes 105 provide energy to the each radiating element of the first array of radiating elements via the corresponding top patch 145; one or more feed probes 105 provide energy to the each radiating element via the corresponding bottom patch.  It would have been obvious to one having ordinary skill in the art to provide the same feed arrangement to the first array of radiating elements as well as to the second array of radiating elements.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shapiro et al (US 5,403,738) discloses an antenna comprising an aperture coupled radiating element, wherein the radiating element comprising corresponding upper and lower patches.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845